                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN MILLEN,                                    Case No. 19-cv-03986-SI
                                   8                    Plaintiff,
                                                                                             ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 14
                                  10     MORRIS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court ordered service of process on a single defendant who plaintiff identified as

                                  14   “correctional officer Morris” at San Quentin State Prison. The Marshal was unable to serve the

                                  15   defendant with this information and reported to the court “Institution needs first initial or full name

                                  16   of individual to serve properly.” Docket No. 14 (emphasis in source). No later than April 30, 2020,

                                  17   plaintiff must file a notice providing a first name or first initial for correctional officer Morris so

                                  18   that he may be served with process. Plaintiff can, for example, ask his correctional counselor and

                                  19   write to the personnel office at San Quentin to try to obtain that information. If plaintiff does not

                                  20   provide the information needed to serve process on this defendant, the action will be dismissed

                                  21   without prejudice.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 3, 2020

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
